Title: To James Madison from Edmund Randolph, 18 August 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Fredericksburg August 18. 1789.
The day before yesterday I returned hither from Leesburg. There I was confronted with Mr. Henry, and for three days we lay along side of each other, with our best cannon in action. It was a diverting scene, taken in the whole. My client Chas. Carter must have been defeated, if a single point of four had gone against him; and to obtain one, every thing was tried in the way of assertion, declamation, and solecism. In three points the court were unanimous against Mr. H. On the fourth we had a bare majority. Thus being mortified with defeats and willing to disguise them under the name of a compromize, he proposed that his client Robt. Carter should surrender 6000 acres of land, and £450. To this I agreed, knowing that two of the four points were in strictness by no means in our favor.
I am not going home immediately from hence. To day I set off for the Green mountain, where I shall stay some time; and from thence I go for Charlotte county to a plantation, which I have there. So that I shall not reach Wmsburg, until the 15th. of Sepr, in all probability. Should any communication from your quarter be necessary to be answered by me, I will thank you to say so to my wife, who will send a messenger to me.
Mr. H., (as Colo. Leven Powell tells me) is pleased with some of the proposed amendments; but still asks for the great desideratum, the destruction of direct taxation. He was agitated, I have heard, at hearing of the power, conceded to the pres[iden]t, to remove. Mo. Sincerely yrs.
E. R.
